OniNioN by
Mr. Justice Clark:v
Upon the statement of facts which has been agreed upon, this case must be affirmed. The only question to be determined is the constitutionality of the act of June 25, 1885, entitled “An Act Begulating the Collection of Taxes in the Several Boroughs and Townships of the Commonwealth.”
*547We have fully considered that question in the case of Evans v. Phillipi, 117 Pa. 226, 2 Am. St. Kep. 655, 11 Atl. 630, brought here on a writ of error from Lancaster county, the opinion in which case we have just filed.
Judgment is affirmed.